 


116 HRES 129 EH: Condemning the Government of Saudi Arabia’s continued detention and alleged abuse of women’s rights activists.
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 129 
In the House of Representatives, U. S.,

July 15, 2019
 
RESOLUTION 
Condemning the Government of Saudi Arabia’s continued detention and alleged abuse of women’s rights activists. 
 
 
Whereas the Kingdom of Saudi Arabia has been an important strategic partner of the United States, and the United States and Saudi Arabia share broad interests, including defeating the Islamic State in Iraq and Syria (ISIS), regional stability, and countering Iran’s malign activities in the Middle East; Whereas, in June 2018, the Government of Saudi Arabia reversed the longstanding ban on women driving; 
Whereas Saudi Arabia’s male guardianship system requires women to attain the permission of their male guardian for a vast array of decisions, including health care, employment, applying for a passport, international travel, getting married, or even leaving prison; Whereas, since May 2018, the Government of Saudi Arabia has arrested prominent human rights advocates and imposed travel bans on numerous others, many of them longtime supporters of ending the ban on women driving and abolishing the male guardianship system; 
Whereas none of the jailed activists has been convicted of any crimes, and many reportedly have been held in solitary confinement for prolonged periods; Whereas Aziza al-Yousef, a United States resident who helped lead a campaign against the male guardianship system in Saudi Arabia, was imprisoned in May 2018; 
Whereas at least 10 activists supporting the rights of women have been subjected to psychological and physical abuse, including sexual violence, beatings, electric shocks, and sleep deprivation; Whereas one of the detained activists, Loujain al-Hathloul, was reportedly beaten, waterboarded, given electric shocks, sexually harassed, and threatened with rape and murder; 
Whereas the Department of State has undertaken some diplomatic measures to bring concerns about the detention of these activists to the attention of the Government of Saudi Arabia; Whereas, on January 14, 2019, Secretary of State Mike Pompeo said he had raised the case of the imprisoned activists with Saudi Crown Prince Mohammed bin Salman; 
Whereas the 2018 Department of State Country Report on Human Rights Practices for Saudi Arabia stated that, Women continued to face significant discrimination under law and custom, and many remained uninformed about their rights, and women also faced discrimination in courts, where in most cases the testimony of one man equals that of two women; Whereas in March and in May of 2019, Saudi authorities temporarily released several activists pending trial; 
Whereas, on April 21, 2005, Dr. Hatoon al-Fassi, an associate professor of history at King Saud University and prominent activist who was detained and later temporarily released, pending trial, testified before Congress that a Saudi woman is considered legally and socially a minor; she is confined to limited areas of educational opportunities; she is restricted in employment opportunities; there are no legal bodies where women could seek support; and finally, she is distanced from any decisionmaking position; Whereas serious impediments to women’s freedoms in Saudi Arabia remain, including a high prevalence of forced marriages, inequality in marriage, divorce, child custody and inheritance, laws that prevents women from directly transmitting citizenship to their children, and the male guardianship system; and 
Whereas the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328) authorizes the President to deny travel visas and freeze the United States-based assets of foreign government officials responsible for extrajudicial killings, torture, or other gross violations of internationally recognized human rights: Now, therefore, be it  That the House of Representatives— 
(1)reaffirms that promoting human rights and democracy has long been a bedrock of United States foreign policy, including advancing the rights and empowerment of women and girls; (2)condemns the Government of Saudi Arabia’s continued detention and alleged abuse of women’s rights advocates jailed for peacefully exercising their human rights; 
(3)urges Government of Saudi Arabia officials to immediately and unconditionally release the imprisoned women’s rights advocates and other political prisoners, and hold accountable those involved in perpetrating abuses; (4)urges Government of Saudi Arabia officials to end the male guardianship system that restricts the ability of Saudi women to make decisions about their lives; and 
(5)calls on the United States Government to— (A)continue publicly and privately demanding the release of individuals wrongfully detained; 
(B)use the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328) to identify and impose travel and financial restrictions on all Government of Saudi Arabia officials responsible for gross violations of internationally recognized human rights; (C)document relevant details of alleged torture and abuse in future annual Country Reports on Human Rights Practices; and 
(D)prioritize human rights, including the rights of women, as a key component of the relationship between the United States and Saudi Arabia.  Cheryl L. Johnson,Clerk. 